232 F.2d 706
KANSAS CITY LIFE INSURANCE COMPANY, Appellant,v.Lillian Smith MOULDEN, formerly Lillian M. Smith, Appellee.
No. 5248.
United States Court of Appeals Tenth Circuit.
April 7, 1956.Rehearing Denied May 7, 1956.

Thomas Smart, Denver, Colo., for appellant.
Paul A. Hentzell, Denver, Colo.  (Don Lorenz, Denver, Colo., on the brief), for appellee.
Before MURRAH and PICKETT, Circuit Judge, and HILL, District Judge.
PER CURIAM.


1
This is an appeal from a summary judgment holding appellant liable on its insurance policy issued on the life of Norman N. Smith, with his wife, appellee, as beneficiary.  The question is whether the policy was in force on the death of the insured, December 11, 1949, and the answer turns on whether the policy became effective on October 27, 1948, the date of its approval and issuance in the home office, or November 11, 1948, when it was delivered to the insured by the writing agent.


2
On a stipulation of facts, the trial court held that the policy did not become effective until the date of delivery on November 11, 1948, and that the insured's death therefore occurred within the grace period of the policy.  For the reasons stated in the trial court's opinion in D.C., 139 F.Supp. 904 the judgment is affirmed.